998 F.2d 1009
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mable Ann HALE, Widow of Charles Hale, Petitioner,v.CENTENNIAL DEVELOPMENT COMPANY;  Director, Office ofWorkers' Compensation Programs, United StatesDepartment of Labor, Respondents.
No. 92-2566.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 10, 1993.July 6, 1993.

On Petition for Review of an Order of the Benefits Review Board.  (88-2084-BLA)
Mable Ann Hale, Petitioner Pro Se.  Elsey Allen Harris, III, Mullins, Thomason & Harris, Norton, Virginia;  Marta Kusic, Staff Attorney, Tanya P. Harvey, United States Department of Labor, Washington, D.C., for Respondents.
Ben.Rev.Bd.
AFFIRMED.
Before PHILLIPS, MURNAGHAN, and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Mable Ann Hale seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (West 1988 & Supp. 1992).  Our review of the record and the Board's decision and order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Hale v. Centennial Develop., Inc., BRB No. 88-2084-BLA (Ben. Rev. Bd. Oct. 29, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED